Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 20, 2021 has been entered.
  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to recite a tire cap tread and Applicant’s remarks seek to distinguish the rejection and treads over the rejection of Hattori and Miyazaki.  A search of the cap tread to be some special formulation that imparts some kind of additional structure that cannot be found in Hattori and Miyakazi then one of ordinary skill in the art is not reasonably suggested this cap limitation was possessed by the inventors at the time of the invention was filed.
Claims 2-11 are rejected based on their dependency to Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-3, 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori (U.S. 20110136962) in view of Miyazaki (U.S. 20120053263), Ahagon (U.S. 4,342,670), Feldhude (U.S. 20150240053), Wiedemeier (U.S. 20140171565), Motofusa (U.S. 20030088023) and Miyazaki (U.S. 20130331498; hereinafter Miyazaki ‘498) as evidenced by Tokai Carbon CB Technical Datasheet.
	Hattori teaches tire compositions for tire treads (¶[0011]) comprising NXT-Z45 (used by Applicant (¶[0099] as filed specification) with natural rubber (NR), carbon black, and silica.  See Example 1 for instance.   The tire treads read over the tire cap treads recited as the cap portion is considered future intended use and there is nothing of record that reasonably suggests that tire treads cannot perform as tire cap treads.
	NXT-Z45 reads over the compound containing bonding units of Formula (1) and (2) of Claim 1. 
	The carbon black and silica read over said components of Claim 1.
	The natural rubber is disclosed as an isoprene by Applicant in ¶[0011] of the as-filed specification, therefore, the NR of Hattori reads over the isoprene of Claim 1.
	The tire tread and pneumatic tire of ¶[0011] reads over the preamble of Claim 1. The tire treads read over the tire cap treads recited as the cap portion is considered future intended use 
	Hattori does not teach or suggest a crosslinking aid of the structure of Formula (3).
	Miyazaki, working in the field of rubber compositions for pneumatic tires (¶[0008]) teaches a crosslinking aid of formula (I) (Abstract) and TP-50 is exemplified ¶[0104]).  TP-50 is taught as a zinc compound which has the structure of Formula (3) by Applicant in ¶[0077] of the as-filed specification.
	Miyazaki teaches in ¶[0066] silane coupling agents may also be used in the tire formulas.  Miyazaki teaches the use of NXT-Z45 as potential coupling agent in the formulations.
	Miyazaki teaches the crosslinking aid of Formula (I) provides for more uniform crosslinking of polymers which in turn enhances fuel economy, elongation at break, and durability while maintaining favorable handling stability and processability of the tire compositions. ¶[0066]
	Miyazaki ‘498, working in the field of tire treads, similar to Applicant, Hattori and Miyazaki, teaches the tire tread needs to have good abrasion resistance, wet grip performance and fuel economy. (¶[0002])  Further, Miyazaki ‘498 teaches in ¶[0085] that various silane coupling agents can be used in the tire treads including NXT-Z45.  NXT-Z45 is the same coupling agent taught by Hattori.  Therefore, the benefits of fuel economy of TP-50 (Formula I) are considered common to base and tire treads even though they are different parts of the tire and the wet grip performance of Miyazaki ‘498 would be reasonably suggested to be at least related to the handling stability imparted by the inclusion of TP-50 (Formula I) of Miyazaki.  In other words, the above benefits of these compounds in base tire treads (Miyazaki) are also suggested as being relevant to those working with tire treads (or tire cap treads) such as Hattori.

	One of ordinary skill in the art would have a reasonable expectation of success in the above modification because Miyazaki teaches NXT-Z45 may be used as silane coupling agent and Miyazaki and Hattori already provide similar tire compositions.  Miyazaki ‘498 teaches fuel economy and wet grip performance (or reasonably considered to be logically concerned with handling stability) are relevant to those making base tire treads and tire cap treads.  As such, the TP-50 is expected to provide its suggested benefits in the tire cap treads of Hattori.
	With respect to the ratio of 1.5 to 2.5 and carbon black amounts of Claim 1 and the particle size limitation of Claim 2, Hattori is silent on the particle diameters of the carbon black used along with ratios of carbon black to silica.  Hattori teaches in ¶[0104] that 1 to 100 parts of carbon black may be used in the composition per 100 parts of rubber component.
	Ahagon, working in the field of tire compositions similar to Applicant and Hattori, teaches carbon black with an average particle size of less than 40 mμ (40 nm) provides for desirable wear resistance of the resulting tire. (Column 4 lines 55-60).  The amount of carbon black to be used is 40 to 70 phr (phr = per 100 parts rubber component).  (Column 2 lines 50-65).
	It would have been obvious to a person of ordinary skill in the art at the invention was filed to practice the invention of Hattori using carbon black with an average particle size of less 
	The 40 to 70 phr reads over the not less than 35 parts per 100 rubber component of Claim 1.
	This reads over the range of mean particle diameter of 31 nm or less as it overlaps the recited range of Claim 2 and one of ordinary skill in the art is reasonably suggested the average particles size is another way of saying mean particle size.
With respect to Formula (3) and its amount, Hattori is silent on the use of a tetrasulfide compound of Formula (4).
	Feldhude in ¶[0083] teaches the use of anti-revision agent (reversion stabilizer) 1,6 bis (N, N-dibenzylthiocarbamoyldithio)hexane in amounts of 0.1 to 15 phr for decrease in rolling resistance, improved abrasion resistance and shortens scorch time and vulcanization times.
	Wiedemeier in ¶[0009] teaches 1,6 bis (N, N-dibenzylthiocarbamoyldithio)hexane anti-reversion agent.
	Motofusa in ¶[0021] teaches improved heat resistance using compounds such as1,6 bis (N, N-dibenzylthiocarbamoyldithio)hexane in tire side wall applications for runflat tires.
	The above prior art establishes that the compound 1,6-bis- (N,N-dibenzylthiocarbamoyldithio)hexane has multiple benefits in tire compositions that 
	It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Hattori by adding 1,6 bis (N, N-dibenzylthiocarbamoyldithio)hexane to the compositions for the advantage of using an anti-reversion agent which provided improved rolling resistance, improved abrasion resistance and also shortening scorch and vulcanization times and also improving heat resistance of the underlying rubber components.  As these tires are running on a road surface, it logically follows to one of ordinary skill in the art that there is heat building up in them as they continue to operate which suggests the heat deterioration of the tire is a relevant concern for one of ordinary skill in the art.  
	A skilled artisan would have a reasonably expectation of success in the above modification because Hattori teaches various agents may be added to the compositions in ¶[0100] and is concerned with the scorch time, reversion resistance and also rolling, abrasion resistance (¶[0089]).  Note that while Hattori teaches the effect of various zinc components (¶[0088]) retard vulcanization and improve a scorch time that is too short because of the mercapto group containing silane coupling agents which may seem contrary to the shorten scorch time and shorter vulcanization times, the 1,6 bis (N, N-dibenzylthiocarbamoyldithio)hexane compound would be seen as in pursuit of the same effect as these other compounds.  In that, they are also acting to prevent revision which is what the prior art teaches 1,6 bis (N, N-dibenzylthiocarbamoyldithio)hexane accomplishes. 
Claim 1.
	With respect to the nitrogen absorption limitation of Claim 1 (N2SA), Hattori exemplifies a carbon black with 130 m2/g N2SA ¶[0121] and also teaches it is desired this 70 m2/g to 200 m2/g and most desired 125 m2/g to 200 m2/g for favorability in dispersing the carbon black (¶[0102])
	Ahagon’s exemplified carbon black is N 339 (see Table 1).  This has an N2SA of 92 m2/g as evidenced by Tokai Carbon CB.  Note that N110 taught by Hattori is taught to have a N2SA of 129 m2/g which is substantially similar to the value taught by Hattori and N220 (used by Applicant) N2SA of 114 m2/g (which matches that of Applicant’s).
	It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Hattori as discussed above using a carbon black with a N2SA of 70 m2/g to 200 m2g to and most desirably 125 m2/g to 200 m2/g for the advantage of using a carbon black with surface area absorption that favors dispersiblity in the rubber tire formulations and these are the preferred ranges of said N2SA taught by Hattori.
	A skilled artisan would have a reasonable expectation of success in the above modification because there is no evidence to suggest that a combination of carbon black with particle sizes of less than 40 nm and also N2SA absorption 125 m2/g to 200 m2/g cannot be found as Ahagon teaches a combination of less than 40 nm and N2SA of 92 m2/g (via N 339).  This is still in the broader desired range of Hattori.

Claim 3, the average primary particle size of the silicas used by Hattori is 25 nm or less (¶[0052]). The broadest reasonably interpretation of the mean particle diameter is one that encompasses at least the average primary particle size (diameter) as this is a particle size whereas agglomerations (aggregates) are agglomerations of various particles.  Therefore, Hattori meets the limitations of Claim 3.
Regarding Claim 5 and Claim 6, the amount of styrene-butadiene rubber in the rubber component is taught as 10 wt% to 80 wt% by Hattori in ¶[0040] which reads over the recited range of Claim 5.
	The amount of butadiene rubber in the rubber component is taught as 5% to 85% in the tire tread (¶[0035]) by Hattori which reads over the recited range Claim 6.

	Regarding Claim 7, the amount of rubber component (diene as above) is 100 in Hattori.  The amount of carbon black as motivated above is 40 to 70 phr which meets the recited carbon black range. (Ahagon Column 2 lines 50-65).  The amount of silica is taught at its most desirable point is taught as 20 to 80 phr (¶[0066]) which overlaps the recited silica range of 20 to 80 phr.  The amount of the Formula (1)/(2)  compound (TP-50) and also taught generically in Hattori is 0.5 to 20 phr and also more preferably ranges include 2.5 to 10 or to 15 phr which overlaps the recited range of Formula (1)(2) compound. 
	Miyazaki teaches the amount of Formula (3) compound as 0.2 to 6 parts by mass per 100 parts of rubber component.
	As above, Hattori teaches 0.5 to 20 phr of Formula (1)/(2) compound. 
	Claim 7 recites 100 to 200 parts of Formula (3) compound per 100 parts of the Formula (1)/(2) compound rather than parts per hundred of the rubber component.

	For 0.2 parts of Formula (3) (Miyazaki’s range low end) relative to 3 parts of Formula (1) / (2) in terms of scaling up to 100 parts of Formula (1)/(2) the amount of Formula (3) would be 0.2/3=x/100 solve for x; x = 6.67 parts of Formula (3) relative to 100 parts of Formula (1)/(2).
	For 6 parts of Formula (3) (Miyazaki’s range high end) relative to 3 parts of Formula (1) / (2) in terms of scaling up to 100 parts of Formula (1)/(2) the amount of Formula (3) would be 6/3=x/100 solve for x; x = 200 parts of Formula (3) relative to 100 parts of Formula (1)/(2).
	The above reasonably suggests a range of 6.67 to 200 parts of Formula (3) relative to 100 parts of Formula (1)/(2) when practicing the invention of Hattori as discussed in the above rejections simply by only considering the amounts at one portion of the range of the prior art.  Therefore, this amount overlaps the recited range of 100 to 200 parts of Formula (3) to 100 parts of Formula (1)/(2) as recited.
Alternatively, the amount of rubber component (diene as above) is 100 in Hattori.  The amount of carbon black suggest by Hattori is at least 1 to 100 phr in ¶[0104] which overlaps the amount recited by Claim 7.  The amount of silica is taught at its most desirable point is taught as 20 to 80 phr (¶[0066]) which overlaps the recited silica range of 20 to 80 phr.  The amount of the Formula (1)/(2)  compound (TP-50) and also taught generically in Hattori is 0.5 to 20 phr and also more preferably ranges include 2.5 to 10 or to 15 phr which overlaps the recited range of Formula (1)(2) compound. 

	As above, Hattori teaches 0.5 to 20 phr of Formula (1)/(2) compound. 
	Claim 7 recites 100 to 200 parts of Formula (3) compound per 100 parts of the Formula (1)/(2) compound rather than parts per hundred of the rubber component.
	As the recited range is encompassed by the Hattori, the calculations can be made via the recited Formula (1) / (2) amounts to demonstrate how one of ordinary skill in the art would have been led to the recited amounts of Formula (3) relative to 100 parts of Formula (1)/(2) when practicing the invention of Hattori as discussed in the above rejections.
	For 0.2 parts of Formula (3) (Miyazaki’s range low end) relative to 3 parts of Formula (1) / (2) in terms of scaling up to 100 parts of Formula (1)/(2) the amount of Formula (3) would be 0.2/3=x/100 solve for x; x = 6.67 parts of Formula (3) relative to 100 parts of Formula (1)/(2).
	For 6 parts of Formula (3) (Miyazaki’s range high end) relative to 3 parts of Formula (1) / (2) in terms of scaling up to 100 parts of Formula (1)/(2) the amount of Formula (3) would be 6/3=x/100 solve for x; x = 200 parts of Formula (3) relative to 100 parts of Formula (1)/(2).
	The above reasonably suggests a range of 6.67 to 200 parts of Formula (3) relative to 100 parts of Formula (1)/(2) when practicing the invention of Hattori as discussed in the above rejections simply by only considering the amounts at one portion of the range of the prior art.  Therefore, this amount overlaps the recited range of 100 to 200 parts of Formula (3) to 100 parts of Formula (1)/(2) as recited.
	Regarding Claim 8, the amount of 1,6 bis (N, N-dibenzylthiocarbamoyldithio)hexane suggested by at least Feldhude is 0.1 to 15 phr.  This overlaps the recited range of 0.7 to 2.5 parts by mass of compound represented by Formula (3) of Claim 8.
Claim 9, the amount of carbon black as motivated above is 40 to 70 phr which meets the recited carbon black range. (Ahagon Column 2 lines 50-65).  The amount of silica is taught at its most desirable point is taught as 20 to 80 phr (¶[0066]) which overlaps the recited silica range of 20 to 80 phr.  The ratio of these two as recited overlaps the range recited in an apparent manner. For instance, for the 70 carbon black / 20 silica combination, the ratio according to the claims is 3.5 and the opposite combination, 40/80, is 0.5.  This setups up at least one obvious range carbon to silica of 0.5 to 3.5 which overlaps as previously put forth above.
Regarding Claim 10, the amount of Formula (1)/(2) as above is taught by Hattori as 0.5 to 20 phr.  The amount of 1,6 bis (N, N-dibenzylthiocarbamoyldithio)hexane suggested by at least Feldhude is 0.1 to 15 phr.  Therefore, considering the maximum end points as an indication of the range of ratios of Formula (1)/(2) to Formula (4) suggested to one of ordinary skill in the art, the ratio would be 20/15 = 1.33.  Considering the lower endpoint of the Feldhude’s range, the ratio would be 20/01 = 200.  Therefore, one of ordinary skill in the art is at least suggested a range of 1.33 to 200 as the ratio of Formula (1)/(2) to Formula (4) when practicing the invention of Hattori.  This overlaps the recited range.
	Regarding Claim 11, Hattori exemplifies 1.5 parts per 100 of the diene component (or 1.5 parts of the rubber composition) which is not in the range recited by Claim 11.  Hattori is generally silent on the amount of sulfur to use in crosslinking the tires.
	Miyazaki ‘498, working in the field of tire treads similar to Applicant, teaches the amount of sulfur in the rubber composition is generally from 0.5 to 2 parts per 100 parts of the rubber component (or, other words, 0.5 to 2 parts in the rubber composition).  ¶[0096].  This range includes the exemplified amounts of sulfur used in the tire treads of Hattori. 

	A skilled artisan would have a reasonable expectation of success in the modification as discussed above because Hattori is silent on a range of the sulfur component to use and also because the exemplified amount of Hattori is within the range suggested by Miyazaki ‘498. 
	 The above range overlaps that of the Claim 11 rendering it obvious. 
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori (U.S. 20110136962) in view of Miyazaki (U.S. 20120053263), Ahagon (U.S. 4,342,670), Feldhude (U.S. 20150240053), Wiedemeier (U.S. 20140171565) and Motofusa (U.S. 20030088023) and Miyazaki (U.S. 20130331498; hereinafter Miyazaki ‘498) as evidenced by Tokai Carbon CB as applied to Claim 1 above and in further view of Kondou (U.S. 20050148723).
Hattori is applied above as above.
Hattori does not teach or suggest the nitrogen content of the natural rubber used and does not teach or suggest a preference for any particular amount of nitrogen content.
Kondou, working in the field of tire compositions, teaches natural rubber that has gone through a deproteinization technique to adjust the total nitrogen content to 0.12% to 0.30 % and this provides for a low hysteresis loss and improved abrasion resistance in tires which use such natural rubber. (Abstract)

This amount of nitrogen content meets the limitation of Claim 4.
	The amount of natural rubber in the diene rubber component is taught as 25 – 50 wt% most desirably in ¶[0028] of Hattori which meets the natural rubber amount claimed in Claim 4.
	 The amount of styrene-butadiene rubber in the rubber component is taught as 10 wt% to 80 wt% by Hattori in ¶[0040] which reads over the recited range of Claim 5.
	The amount of butadiene rubber in the rubber component is taught as 5% to 85% in the tire tread (¶[0035]) by Hattori which reads over the recited range Claim 6.

For all above ranges which meet or overlap, absent a showing of criticality, it is well settled that where prior art describes components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See MPEP 2144.05. In re Harris, 409, F3.d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 3d 1379, 1382 (Fed. Cir 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d, 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549,553 (CCPA 1974).
In general as multiple §103s are made in this action, If Applicant intends to argue there is criticality which gives an unexpected result to the compositions in light of the teachings of the prior art, Applicant is reminded such arguments to unexpected results can only be properly 
Response to Arguments
Applicant’s claim amendments and remarks filed October 20, 2021 have been fully considered but are not sufficient to overcome the rejections of record.  Applicant’s claim amendments have overcome the previous §112 1st (new matter) rejection which is withdrawn but has necessitated the new §112 1st (new matter) rejection.  The §112 4th rejection over claim 7 is withdrawn.  
For clarity of the record, the rejections of record have been updated to correctly identify Motofusa (U.S. 20030088023) in the rejection lines although the rejection itself cites the correct portions of 20030088023 along with the correct Motofusa on the PTO-892 of December 24, 2020.  Additionally, the motivation based on Miyazaki was inadvertently partially deleted at one point during prosecution and this has been fixed to be same text from the initial rejection.
	The rejections based on Hattori have been modified to address the new cap limitation along with Claim 11.  The rejections of record have been modified to include Miyazaki ‘498 directed to tire treads.

	Applicant’s arguments concerning grip performance and fuel economy have been fully considered but are not persuasive.  The entirety of the argument put forth is based on speculation on the interaction between these two performance parameters.  Applicant points to nothing from their specification or examples that would support their arguments.  Further Applicant points to nothing from the prior art that would support these consideration.  Finally Miyazaki ‘498 provides evidence that (wet) grip performance and fuel economy are relevant to tire tread manufacture ¶[0002] which is part of the benefits of adding the TP-50 of Miyazaki (from a base tread) to the compositions of Hattori (which can be multiple tread portions including tire and base tread).  This undermines Applicant’s arguments as Miyazaki ‘498 suggests the parameters Applicant states work against each other to the point that proposed combination would not be obvious.  It is unclear how these parameters in tire treads would be so opposed to each other when they are suggested to be relevant to one of ordinary skill in the art in making tire treads.
	Applicant’s remark to Claim 11 and the sulfur range recited with respect to Hattori have been fully considered but are not persuasive as this range has been rejected using Miyazaki ‘498.
	For the above reasons, Applicant’s remarks have been fully considered but are not persuasive and the rejections of record are maintained. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299.  The examiner can normally be reached on 7 am - 3:30 pm (Pacific).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1032.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher M Rodd/            Primary Examiner, Art Unit 1766